COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



 Cause number:               01-15-00863-CV

 Style:                Elizabeth Thomas v. Meritage Homes of Texas LLC. f/k/a Meritage
 Homes of Texas L.P., f/k/a Legacy Monterey Homes L.P. MTH Lending Group L.P., f/k/a
 Meritage Lending Service Primary Residential Mortgage Inc., d/b/a f/k/a Flagstone Lending
 Group Stewart Title Company, MTH Ti

 Date motion filed:          November 12, 2015

 Type of Motion:             Objection to Mediation

 Party filing motion:        Appellee



       It is ordered that Appellee’s objection to mediation is granted. We withdraw our
 Mediation Order dated November 5, 2015.

Judge’s Signature: /s/ Sherry Radack
                   x Acting Individually


 Date: November 18, 2015
 *
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
 Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).